Title: To James Madison from Abner Waugh, 14 July 1806
From: Waugh, Abner
To: Madison, James



Sir
Fredericksb.g 14th. July 1806.

Nothing but a firm conviction of the Benevolence & Goodness of your heart could have induced me to make the application which I now do.
Supposing that by undertaking to officiate here, with the Addition of a School I might be enabled to pass the Evening of my life in tolerable comfort, without being burthensome to the public, or to individuals.  In making an Establishment here upon these views, I succeeded: but want of health has blasted my hopes in this respect, & I expect, within a few days to retire to Hazlewood upon a most friendly invitation from its benevolent Owner to make it my Asylum during my Afflicted State.  To speak of oneself, with decorum, I find so difficult a task that I had rather refer you for any information respecting myself, to Col. Jno. Taylor my friend & patron.
Precluded from any Expectation of pecuniary Aid from professional resourses, I have only to rely on the benevolence of a few individuals.  I have written, upon the subject, to Mr. Jefferson, & now address myself to you in the second instance.  From his, your, & Col Taylor’s Patriotism, with a few others, my hopes are well founded, that, as my wants will be few they will be not unattended to
That you may long enjoy the confidence of a grateful Country; &, at the close of a life devoted to virtuous, liberal, generous purposes, may you, in an eminent degree, experience those sublime Sensations which are inseparable from a life devoted to such pursuits, is the fervent & sincere prayer of, respected, & highly esteemed sir, Yr. Mo. Obt. Servt.

Abner Waugh

